Title: John Jay to William Short, 5 July 1787
From: Jay, John
To: Short, William



Sir
New York 5th: July 1787.

Mr. Walton delivered to me immediately on His arrival, your Letter of the 21 March with the Medals, &c. mentioned in it; and I was last week favored with your subsequent one of the 4th: May last, with the other Medals and the Papers sent with it. Accept my Thanks for your Attention in transmitting the Speeches of the King of France and his minister to the notables. Such Intelligence is interesting. It seems from the arret respecting the Bounty and Duty on Fish, that the absolute Prohibition of foreign Fish is in Contemplation—a Circumstance of much Importance to the United States. “Local Circumstances” will however always operate in our Favor, and if wisely improved must in Time more than rival any Fishery not so circumstanced even tho’ aided by Bounties.
The Business of Finance appears to occupy the attention of France and Britain as well as America; and doubtless with much Reason. I wish we made more progress in it; but among other Reasons, the sitting of the Convention at Phila. has called so many members from Congress, that a sufficient number of States are not represented to enable them to advance in that or any other Business which requires the Presence of nine States. Hence it happened that I have not yet been enabled to write to Mr. Jefferson on a certain Subject mentioned in his Letters, and on which I reported agreeably to his Ideas. I regret this Delay especially as it is uncertain how much longer it may continue.
The Letter of Mr: Calonne should certainly be registred. The Honor of Government appears to dictate it; and it would not be wise to disappoint Expectations so excited. From these and particularly from the other Considerations which you suggest, there is Reason doubtless to expect that the Letter will take Effect. So soon as a proper number of States shall be represented in Congress, I hope they will take up my Report respecting the number of medals to be struck, and how distributed. I concur in Sentiment with Mr. Jefferson on this Subject. I have the Honor to be Sir, your mo. obt. & very huble Servant,

John Jay

 